Exhibit 10.34


[humanigen_logo.jpg]
 
August 16, 2017




Greg Jester
39 Lawton Avenue
Stamford, CT  06907


 
Dear Greg:
 
Humanigen Inc. (the “Company”) is pleased to offer you employment on the
following terms:
 
1.          Position.  Your title will be Chief Financial Officer, and you will
report to the Company’s CEO.  This is a full-time position.  By signing this
letter agreement, you confirm to the Company that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for the Company.
 
2.          Cash Compensation.  The Company will pay you a starting salary at
the rate of $290,000 per year, payable in accordance with the Company’s standard
payroll schedule.  This salary will be subject to adjustment pursuant to the
Company’s employee compensation policies in effect from time to time.  You will
be eligible to participate in the Company’s annual Bonus Plan as in effect from
time to time.  The Bonus Plan (if any) is approved by the Company’s Board of
Directors, and bonuses (if any) will be awarded based on the achievement of
Company and individual criteria established by the Company.  Your maximum bonus
(if any) will be equal to 50% of your earnings for the bonus period.  Such Bonus
may be a mix of cash and stock, as determined by the Board in its sole
discretion. The determinations of the Company with respect to your bonus will be
final and binding.  In the event that there is any conflict between this letter
agreement and the Bonus Plan, the Bonus Plan, as interpreted and administered by
the Company, will govern.  Your position is classified as exempt and therefore
you will not be eligible to earn overtime.
 
3.          Employee Benefits.  As a regular employee of the Company, you will
be eligible to participate in a number of Company-sponsored benefits, including
medical and dental benefits, flexible spending account and 401(k) plan, subject
to the terms and conditions of the plans and programs pursuant to which such
benefits are provided.  In addition, you will be entitled to paid vacation in
accordance with the Company’s vacation policy as in effect from time to time.
 
4.          Stock Options.  Subject to the approval of the Company’s Board of
Directors or its Compensation Committee, you will be granted an option to
purchase 150,000 shares of the Company’s Common Stock.  The exercise price per
share will be determined by the Company’s Board of Directors or its Compensation
Committee on the date of option grant.  The option will be subject to the terms
and conditions applicable to options granted under the Company’s 2012 Equity
Incentive Plan  (the “Plan”), as described in the Plan and the applicable Stock
Option Agreement.
 
1000 Marina Boulevard, Suite 250   |   Brisbane, CA 94005   |   Phone
650.243.3100   |   Fax 650.243.3260   |   www.humanigen.com
 

--------------------------------------------------------------------------------

 
5.          Proprietary Information and Inventions Agreement.  As is required
for all Company employees, you will be required, as a condition of your
employment with the Company, to sign the Company’s standard Proprietary
Information and Inventions Agreement, a copy of which is attached hereto as
Exhibit A.
 
6.          Employment Relationship.  Your employment with the Company is for no
specific period of time.  Your employment with the Company will be “at will,”
meaning that either you or the Company may terminate your employment at any time
and for any reason, with or without cause.  Any contrary representations that
may have been made to you are superseded by this letter agreement.  This is the
full and complete agreement between you and the Company on this term.  Although
your job duties, title, compensation and benefits, as well as the Company’s
personnel policies and procedures, may change from time to time, the “at will”
nature of your employment may only be changed in an express written agreement
signed by you and a duly authorized officer of the Company (other than you).
 
7.          Outside Activities.  While you render services to the Company, you
agree that you will not engage in any other employment, consulting or other
business activity without the prior written consent of the Company.  While you
render services to the Company, you also will not assist any person or entity in
competing with the Company, in preparing to compete with the Company or in
hiring any employees or consultants of the Company.
 
8.          Taxes.  All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law.  You agree that the Company does not
have a duty to design its compensation policies in a manner that minimizes your
tax liabilities, and you will not make any claim against the Company or its
Board of Directors related to tax liabilities arising from your compensation.
 
9.          Interpretation, Amendment and Enforcement.  This letter agreement
and Exhibit A constitute the complete agreement between you and the Company,
contain all of the terms of your employment with the Company and supersede any
prior agreements, representations or understandings (whether written, oral or
implied) between you and the Company.  This letter agreement may not be amended
or modified, except by an express written agreement signed by both you and a
duly authorized officer of the Company.  The terms of this letter agreement and
the resolution of any disputes as to the meaning, effect, performance or
validity of this letter agreement or arising out of, related to, or in any way
connected with, this letter agreement, your employment with the Company or any
other relationship between you and the Company (the “Disputes”) will be governed
by California law, excluding laws relating to conflicts or choice of law.  You
and the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in Santa Clara County in connection with any Dispute or any
claim related to any Dispute.
 
Page 2

--------------------------------------------------------------------------------

 
10.          Arbitration.  Any controversy or claim arising out of this letter
agreement and any and all claims relating to your employment with the Company
will be settled by final and binding arbitration.  The arbitration will take
place in San Mateo County or, at your option, the County in which you primarily
worked when the arbitrable dispute or claim first arose.  The arbitration will
be administered by the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes.  The arbitration will be governed by
and subject to the Federal Arbitration Act.  Any award or finding will be
confidential.  You and the Company agree to provide one another with reasonable
access to documents and witnesses in connection with the resolution of the
dispute.  You and the Company will share the costs of arbitration equally,
except that the Company will bear the cost of the arbitrator’s fee and any other
type of expense or cost that you would not be required to bear if you were to
bring the dispute or claim in court.  Each party will be responsible for its own
attorneys’ fees, and the arbitrator may not award attorneys’ fees unless a
statute or contract at issue specifically authorizes such an award.  This
Section 10 does not apply to claims for workers’ compensation benefits or
unemployment insurance benefits.  Injunctive relief and other provisional
remedies will be available in accordance with Section 1281.8 of the California
Code of Civil Procedure.
 
* * * * *
 
We hope that you will accept our offer to join the Company.  You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Proprietary Information and Inventions Agreement and returning them to me.  This
offer, if not accepted, will expire at the close of business on August 24,
2017.    As required by law, your employment with the Company is contingent upon
your providing legal proof of your identity and authorization to work in the
United States.  Your employment is also contingent upon your starting work with
the Company on or before September 5, 2017.
 
If you have any questions, please call me at.
 
 
Very truly yours,
 
 
 
 
   
Humanigen, Inc.
          By:
/s/ Cameron Durrant
 
 
Title:  
Chief Executive Officer
 

 
 
 
I have read and accept this employment offer:
 
 
/s/ Greg Jester
 
Signature of Greg Jester
 
           
Dated:   
August 22, 2017   

 
Page 3

--------------------------------------------------------------------------------

 
Attachment


 
Exhibit A: Proprietary Information and Inventions Agreement
 
 
 
Page 4
 

--------------------------------------------------------------------------------